Dillon, J.
1,'areeai.: comtl ruimg on demurrer. Whether the County Court erred in sustaining the demurrer is a question not presented bv the record and upon which it would therefore improper for us to pass.
The only question is, did the District Court decide correctly in refusing, on defendant’s motion, to dismiss the appeal? We are of opinion that its ruling *300was right. We lay down this rule, to wit: Under section 267 of the Revision, the action of the County Court sustaining a demurrer to a petition, and thereupon dismissing the cause and rendering judgment against the. plaintiff for costs, is a decision from which an appeal lies in behalf of the plaintiff to the District, Court. See, as somewhat illustrative of this question, Griffin v. Moss, 3 Iowa, 261; Kimpson v. Hunt, 4 Id., 340; George v. Parker, 16 Id., 530. If the judgment.of the County Court on the demurrer is reversed, the cause may be remanded to that court; if affirmed, that is an end of the cause unless the judgment of the District Court is itself reversed by the Supreme Court. The judgment of the District Court in refusing to dismiss the appeal is accordingly affirmed and the cause remanded to the District Court.
Affirmed.